Case 1:19-cv-21719-XXXX Document 1 Entered on FLSD Docket 05/01/2019 Page 1 of 3



                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF FLORIDA

                                                        CASE NO. 1:19-CV-21716


     JORGE MARTINEZ,

                Plaintiff,

     v.

     JVA ENGINEERING CONTRACT, INC.,
     a Florida Profit Corporation, and
     JOSE ALVAREZ, Individually,

          Defendants.
    _______________________________/

                                                        NOTICE OF REMOVAL

              The Defendants, JVA Engineering Contract, Inc., and Jose Alvarez, pursuant to 28 U.S.C

   §§ 1331, 1441 and 1446, hereby file this Notice of Removal of an action styled: JORGE

   MARTINEZ, Plaintiff, v. JVA ENGINEERING CONTRACT, INC., a Florida Profit Corporation

   and JOSE ALVAREZ, Individually, Defendants, Case No.: 2019-006049 CA 01 (“State Court

   Action”), presently pending in the Circuit Court of the Eleventh Judicial Circuit in and for Miami-

   Dade County, Florida, to be removed to the United States District Court for the Southern District

   of Florida, and state as follows:

              1.          Plaintiff Jorge Martinez instituted the State Court Action against Defendants JVA

   Engineering Contract, Inc., and Jose Alvarez in the Circuit Court of the Eleventh Judicial Circuit,

   in and for Miami-Dade County, Florida, and served Defendant JVA Engineering with process on

   April 1, 2019. Defendant Alvarez was served on April 12, 2019. Service of Process was

   Defendants’ first notice or knowledge of the suit. A copy of all process, pleadings, orders and

   other papers or exhibits of every kind in the State Court Action is attached as Exhibit 1.


                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:19-cv-21719-XXXX Document 1 Entered on FLSD Docket 05/01/2019 Page 2 of 3



              2.          Paragraph 1 of the Complaint recites that Plaintiff’s claim is pursuant to the Fair

   Labor Standards Act, 29 U.S.C. §§ 201-219. Counts IV and V of the Complaint assert claims for

   wage and hour violations under the FLSA. Counts VI and VII claim FLSA retaliation pursuant to

   the FLSA.

              3.          The State Court Action is removed to this Court based on 20 U.S.C. § 1331 because

   this action presents one or more federal questions and substantive federal law governs this claim.

   20 U.S.C. § 1331 provides that federal district courts “shall have original jurisdiction of all civil

   actions arising under the . . . laws . . . of the United States.” This action arises under the FLSA,

   29 U.S.C. §§ 201-219.

              4.          Concurrent with the filing of this Notice of Removal, the Defendant is filing its

   Notice of Removal with the Circuit Court of Miami-Dade County, Florida, in the State Court

   Action.

              5.          The undersigned counsel represents and is authorized to represent that the

   Defendants consent to the removal of this action.

              6.          Accompanying this Notice of Removal is a Civil Cover Sheet as well as the

   required filing fee.

              WHEREFORE, the Defendant respectfully requests that this Court accept jurisdiction of
   this matter for the aforesaid grounds.
                                                                                   COLE, SCOTT & KISSANE, P.A.

                                                                                   s/Edward S. Polk
                                                                                   Edward S. Polk
                                                                                   Florida Bar Number: 239860
                                                                                   9150 South Dadeland Blvd., Suite 1400
                                                                                   Miami, FL 33156
                                                                                   Telephone: (305) 350-5338
                                                                                   Facsimile: (305) 373-2294
                                                                                   Edward.Polk@csklegal.com
                                                                                   Attorneys for Defendants
                                                                    2
                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:19-cv-21719-XXXX Document 1 Entered on FLSD Docket 05/01/2019 Page 3 of 3



                                                    CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on May 1, 2019, I electronically transmitted the attached

   document to the Clerk of the Court using the ECF System for filing and transmittal, and a Notice

   of the Electronic Filing was emailed to: Peter M. Hoogerwoerd, Esq., Nathaly Saavedra, Esq.,

   and Carlos D. Serrano, Esq., Remer & Georges-Pierre, LLC, 44 West Flagler Street, Suite 2200,

   Miami, FL 33130, counsel for Plaintiff.


                                                                                   COLE, SCOTT & KISSANE, P.A.


                                                                                   s/Edward S. Polk
                                                                                   Edward S. Polk
                                                                                   Florida Bar Number: 239860
                                                                                   9150 South Dadeland Blvd., Suite 1400
                                                                                   Miami, FL 33256
                                                                                   Telephone: (305) 350-5338
                                                                                   Facsimile: (305) 373-2294
                                                                                   Edward.Polk@csklegal.com
                                                                                   Attorneys for Defendants




                                                                    3
                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
